Case 1:19-cv-01869-LPS Document 16-1 Filed 02/12/20 Page 1 of 1 PageID #: 550




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BLIX INC.,                                         )
                                                    )
                  Plaintiff,                        )   C.A. No. 19-1869-LPS
                                                    )
           v.                                       )   JURY TRIAL DEMANDED
                                                    )
 APPLE INC.,                                        )
                                                    )
                  Defendant.                        )

                                              ORDER

          On this day, the Court considered Defendant Apple Inc.’s motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). After considering the motion and memorandum in

support and Plaintiff’s response, the Court is of the opinion that the motion is meritorious and

should be granted. Accordingly IT IS ORDERED that:

          Defendant Apple Inc.’s Motion to Dismiss for Failure to State a Claim Pursuant to

Rule 12(b)(6) is GRANTED.

          Plaintiff’s Complaint against Apple Inc. is DISMISSED WITH PREJUDICE.

The Clerk is directed to enter judgment in accordance with this Order.

Date: ____________________, 2020




                                                          United States District Judge

6572407
